DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 03 April 2022 (“Response”).  
Claims 1–20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: “level of strictness.”
Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1–20 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
As per claim 1, Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation “wherein the meta-state requires that the first endorsement policy[, of a meta state of a smart contract and configured to provide read and write access to specified endorsement nodes,] have a level of strictness that is higher than a level of strictness of the second endorsement policy[, which is different than the first endorsement policy, of a logic-level state of the smart contract and that is read only]” in the application as filed.
Dependent claims 2–7 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 8–20 contain language similar to claims 1–7 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 8–20 are also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
Claim 1 is amended to recite “a correlation between the historical patterns and the predicted future fraud attempts.” The Examiner has carefully reviewed Applicant’s disclosure and cannot locate sufficient support for the amended language. Applicant discloses “The blockchain node or peer 410 next correlates the historical patterns with predicted fraud attempts based on the public data 435, and creates new or modified endorsement policies 440 from the correlated data 435.” (Spec. [0071]). However, there is no description of what constitutes the “correlation” in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Dependent claims 2–7 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 8–20 contain language similar to claims 1–7 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 8–20 are also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
Furthermore, claim 1 recites computer-implemented functions including, among other limitations, “compute historical patterns related to fraudulent attempts from a transaction log of a shared ledger.”
Applicant is respectfully reminded, for computer-implemented features, “examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.” MPEP § 2161.01(I).
As an initial matter, the Examiner notes that claim 1 as originally-filed recites a function similar to the function noted above. However, originally-filed claim 1 does not disclose how the “historical patterns related to fraudulent attempts from a transaction log of a shared ledger” themselves are “compute[d]” and so does not provide the necessary written description support for pending claim 1. Accord Ariad, 598 F.3d at 1349 (indicating original claim language does not necessarily satisfy the written description requirement for the claimed subject matter). That is to say, originally-filed claim 1 itself does not provide an algorithm that performs the function “compute historical patterns related to fraudulent attempts from a transaction log of a shared ledger” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.
Furthermore, Applicant’s specification does not describe an algorithm that performs the function “compute historical patterns related to fraudulent attempts from a transaction log of a shared ledger” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For example, Applicant’s specification discloses “the blockchain node or peer 410 computes historical patterns 415 from the transaction logs 411” (Spec. [0070]). 
However, such disclosure is not an algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.
Applicant is also reminded, “[i]f the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” MPEP § 2161.01(I).
Therefore, because an algorithm for the function “compute historical patterns related to fraudulent attempts from a transaction log of a shared ledger” is not disclosed in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter, and in accordance with MPEP § 2161.01, claim 1 is rejected for lack of written description.
Claim 1 also recites the following additional function: “predict a future fraud attempt from public data.” The Examiner finds that Applicant’s disclosure does not describe an algorithm(s) that performs this additional function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For example, Applicant’s specification discloses “Matching algorithms may be used to detect anomalies in the behavior of transactions or users as compared to previously known models and profiles. Techniques are also needed to eliminate false alarms, estimate risks, and predict future of current transactions or users. Neural networks that can learn suspicious patterns from samples and used later to detect them may also be used.” (Spec. [0081]). However, such disclosure is not an algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For this additional reason, claim 1 is rejected for lack of written description.
Dependent claims 2–7 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Dependent claim 5 also recites the following additional function(s): “identify an improvement to be made to an encryption of the endorsement policy based on the public data.” Originally-filed claim 5 does not disclose how the “improvement to be made to an encryption of the endorsement policy” itself is “identif[ied] … based on the public data” and so does not provide the necessary written description support for pending claim 5. Accord Ariad, 598 F.3d at 1349 (indicating original claim language does not necessarily satisfy the written description requirement for the claimed subject matter). Furthermore, the Examiner finds that Applicant’s disclosure does not describe an algorithm(s) that performs this additional function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For example, Applicant’s specification discloses:
The intelligent smart contract auto-evolving framework will also be analyzing any technological enhancement and will be assessing how the technological enhancement might demand a change in encryption logic. For example, if a demand of change in encryption logic requires change, then the smart contract auto-evolving framework may introduce new encryption logic. 
Spec. [0077]. 
However, such disclosure is not an algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For these additional reasons, dependent claim 5 is rejected for lack of written description.
Dependent claim 7 also recites the following additional functions: “identify a type of threat, predict a fraud scenario, identify a computing capability, and identify a computing feature.” The Examiner finds that Applicant’s disclosure does not describe an algorithm(s) that performs these additional functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For example, Applicant’s specification discloses “Based on analysis of current smart contract capabilities (reverse engineering or code analysis), the system may identify if the current smart contract can protect new types of threat or fraudulent attempts.” (Spec. [0082]). However, such disclosure is not an algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For these additional reasons, dependent claim 7 is rejected for lack of written description.
Claims 8–20 contain language similar to claims 1–7 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 8–20 are also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention is directed to a judicial exception (i.e., an abstract idea not integrated into a practical application) without significantly more. The claims recite a blockchain node, a method, and a non-transitory computer readable medium for modifying an endorsement policy in a smart contract of a blockchain for mitigating fraud, or generally, modifying transaction approval rules in contracts in a transaction network for mitigating fraud. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as discussed below.
As discussed in MPEP § 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) (i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP § 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP § 2106.05(f), (g), and (h).4 
If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, a conclusion under revised Step 2A that an additional element was insignificant extra‐solution activity should be reevaluated in Step 2B to determine if the element(s) are well‐understood, routine, and conventional in the relevant field as discussed in MPEP § 2106.05(d).5 
Step 1:  In the present application, claims 1–7 are directed to a blockchain node (i.e., a machine), claims 8–14 are directed to a method (i.e., a process); and claims 15–20 are directed to a non-transitory computer readable medium (i.e., an article of manufacture), all statutory categories of invention. Thus, the eligibility analysis proceeds to Step 2A.1.
Step 2A.1, regarding independent claims 1, 8, and 15:  The limitations of independent claim 1, which is representative of independent claims 8 and 15, have been denoted with letters by the Examiner for easy reference. The judicial exceptions recited in claim 1 are identified in bold below:
[A] A blockchain node, comprising:
[B] a processor that when executing one or more instructions stored in a memory is configured to:
[C] compute historical patterns related to fraudulent attempts from a transaction log of shared ledger;
[D] predict a future fraud attempt from public data;
[E] modify, based on a correlation between the historical patterns and the predicted future fraud attempts, a first endorsement policy of a meta state of a smart contract, the first endorsement policy configured to provide read and write access to specified endorsement nodes without modifying a second endorsement policy, which is different than the first endorsement policy, of a logic-level state of the smart contract and that is read only, wherein the meta-state requires that the first endorsement policy have a level of strictness that is higher than a level of strictness of the second endorsement policy; and
[F] add the modified endorsement policy to the smart contract.
Limitations [C] through [F], under the broadest reasonable interpretation, cover steps or functions that fall under certain methods of organizing human activity or, alternatively, activities that can be performed in the human mind, both categories of abstract ideas under the 2019 PEG. For example, the claim limitations recite a node for [C] computing historical patterns, [D] predicting future fraud from the evaluation of public data, [E] modifying a transaction endorsement (i.e., approval) policy (i.e., rules) based on the correlation, and [F] adding the new policy/rules to a contract that governs future transactions. 
The claim recites commercial or legal interaction, including satisfying rules, policies, and/or agreements of a transaction between people, such as a financial transaction or a transaction of any kind of asset or consideration, which falls under the 2019 PEG abstract ideas category of certain methods of organizing human activity. In this case, the transaction is a sharing of public data, while ensuring integrity of the data. Regarding the computing, predicting, and correlating steps, a human is capable of performing (and has traditionally performed) these steps for evaluating data, observing fraudulent patterns, and making judgments to prevent future fraud. Applicant’s Specification at [0049] discusses what has been, and what could be in this case, one of a traditional expert’s tasks in determining fraud: “An expert will provide the classification of the problematic patterns and add them to the training set for the model.” Spec. [0049], lines 4–5. At [0078], the specification provides more detail: “An expert may provide classification of the problematic patterns and add them to a training set for the machine learning model. For instance, at what contextual situation the fraud attempt is identified, such as an amount of a transaction, a location of a transaction, parties involved in transaction etc.” Spec. [0078], lines 5–8. 
Therefore, the claim falls under activities that can be performed by a human mind as well as certain methods of organizing human activity (both enumerated groups of a judicial exception). Accordingly, the claim recites at least one abstract idea (the judicial exceptions).
Further, no specific structural or functional elements are recited in the system or functions of claim 1, and there are no additional claim elements that differentiate the limitations from processes having common aspects of organizing human activity or activities performed in the human mind. A node in limitation [A] can be a person or institution/organization of persons connected communicatively by a communication/transaction network, communicating the public data of limitation [D], which was created by the minds of humans in the public (e.g., news articles, blog posts, scientific papers, patent documentation, and the like). 
The description of these embodiments would not differ in function or result regardless of the blockchain descriptor recited in limitation [A]. First, a blockchain is not recited in the claims. But even if it were, a blockchain is not itself acting upon any of the data that the actors (nodes) of the embodiments purport to be processing. The blockchain, in essence, serves as a database for storing information in the form of the shared ledger of transaction logs of limitation [C] and as a network for the actors to communicate that information. The database (shared ledger) could be paper files and the communication could be by fax or phone, for example. The contract and its endorsement policy in limitations [E] and [F] merely establish and govern rules that the actors agree to follow (“an underlying agreement between nodes,” App. Spec., [0030]) to communicate with each other on the communication/transaction network. The contract “defines the rules and penalties around an agreement in the same way that a traditional contract does.” Spec., [0040].
Claims 8 and 15 recite substantially similar elements as claim 1 and therefore also recite the same abstract ideas detailed above. Claim 15 additionally recites a “non-transitory computer readable medium,” but no further structural elements (besides a general purpose processor) are recited. The medium could be a written policy or plan for addressing transaction requests.
Therefore, limitations [A] through [F] recite at least one abstract idea consistent with the 2019 PEG, and the analysis proceeds to Step 2A.2.  
Under Step 2A.2, the claims are evaluated to determine whether the claim elements, when viewed individually or as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract ideas into a practical application. It will be shown that the judicial exceptions are not integrated into a practical application.
Regarding claims 1, 8, and 15: In particular, claim 1 recites the additional elements in bold in limitations [A]–[F] below:
[A] A blockchain node, comprising:
 [B] a processor that when executing one or more instructions stored in a memory is configured to:
[C] compute historical patterns related to fraudulent attempts from a transaction log of shared ledger;
[D] predict a future fraud attempt from public data;
[E] modify, based on a correlation between the historical patterns and the predicted future fraud attempts, a first endorsement policy of a meta state of a smart contract, the first endorsement policy configured to provide read and write access to specified endorsement nodes without modifying a second endorsement policy, which is different than the first endorsement policy, of a logic-level state of the smart contract and that is read only, wherein the meta-state requires that the first endorsement policy have a level of strictness that is higher than a level of strictness of the second endorsement policy; and
[F] add the modified endorsement policy to the smart contract.
The blockchain descriptor defining the node in limitation [A] merely suggests applying the abstract idea of storing and communicating transaction information defining the public data and rules about the public data and network participants in a technological environment that is recited at a high level of generality. There is no impact on the abstract idea itself just because it may be implemented on or through a blockchain. As previously stated, a blockchain would serve as a communication network and as a database for storing information, but a blockchain would not be required to provide the abstract functions of the claims. Further, no blockchain network is actually recited, and no particular features of a blockchain are being applied to the abstract ideas in the claims to integrate the abstract ideas into a practical application. The Examiner acknowledges the tamper-proof properties of a blockchain identified in Spec. [0030]–[0032], but this aspect of a blockchain is a benefit that has no impact on the abstract nature of the claims.
Further, outside of this technological environment, the transaction information for a sharing of public data or information about the public data could be physical or otherwise capable of being generated, stored, and/or communicated by a human. The node in limitation [A] can be a party participating on a network. Even though the node can be a general-purpose computer, the node can also include humans performing the same functions as in the claim limitations. See Spec. at [0029]. As previously stated, a human analyzer can perform the functions as the node or at the site of the node that are disclosed at Spec., [0042]–[0044]. Even though some sort of communications or computer technology may be used at the node to communicate or store the public data information (see Spec. at [0031]), that technological environment is recited at a high level of generality. 
For example, in defining the node element of limitation [A] and the processor and memory elements of limitation [B] of claim 1 (as well as the computer readable medium and processor recited in claim 15), Applicant’s Specification, at [00139]–[00146], discloses generic computer hardware. A terminal or server is shown in a generic hardware operating environment in Fig. 8, performing the method steps by the computer elements in Figs. 3A, 3B, and 7A, for example, with no specificity linked to the technology of the hardware or software. “The system 800 comprises a computer system/server 802, which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 802 include, but are not limited to, personal computer systems, server computer systems … network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like.” Spec., [00139]. Further, “As shown in Fig. 8, computer system/server 802 in cloud computing node 800 is shown in the form of a general-purpose computing device.” Spec. [00141].
Further, “[t]he components of computer system/server 802 may include, but are not limited to, one or more processors or processing units 804, a system memory 806, and a bus that couples various system components including system memory 806 to processor 804” (Spec.  [00141]), including “a computer program executed by a processor, in firmware, or in a combination of the above. A computer program may be embodied on a computer readable medium, such as a storage medium. For example, a computer program may reside in random access memory (“RAM”), flash memory, read-only memory (“ROM”), erasable programmable read-only memory (“EPROM”) … or any other form of storage medium known in the art.” Spec., [00101]. “Computer system/server 802 typically includes a variety of computer system readable media. Such media may be any available media that is accessible by computer system/server 802, and it includes both volatile and non-volatile media, removable and non-removable media.” Spec. [00143].
No additional hardware or software elements are recited in addition to the generally recited node, computer readable medium, processor, and memory. The mere nominal recitation of generic computer elements performing generic computer functions of “computing,” “predicting,” “modifying,” and “adding,” alone, does not differentiate the claim limitations from generic methods of organizing human activity or activities that can be performed in the mind of a human. The node, computer readable medium, processor, and memory are merely providing a generic technological environment. Further, the “smart” aspect of the contract in limitations [E] and [F] is merely a characteristic part of this generic technological environment in which the abstract ideas are implemented.
The additional claim elements, when viewed individually or as an ordered combination, recite the abstract ideas with mere instructions to implement them in a particular technological environment (here, a blockchain) that includes generic hardware. See MPEP § 2106.05(h). In other words, claim 1 (and claims 8 and 15) do not go beyond generally linking the abstract ideas to a technological environment. 
The judicial exceptions are not integrated into a practical application because the claim does not improve the functioning of any computerized device nor does it improve another technology or technical process, or provide meaningful limitations beyond generally linking at least one abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. The use of additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract ideas to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract ideas.
Accordingly, alone and in combination, the additional elements of claim 1 (and claims 8 and 15) do not integrate the abstract ideas into a practical application. Rather, the claim as a whole generally links the judicial exception to a technological environment defined by high-level recitations of computer functionality. Therefore, claim 1 is directed to at least one abstract idea not integrated into a practical application, and the analysis proceeds to Step 2B.
Step 2B of the § 101 analysis determines whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. Claim 1 (and claims 8 and 15) does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed with respect to step 2A, using additional elements to perform the generic computer functions noted above amounts to no more than mere instructions to apply the abstract ideas using generic computer components and, therefore, cannot provide an inventive concept. Because those instructions embody the abstract ideas, the claim itself is merely a recitation of the abstract ideas and an instruction to apply them on a computer. This is not enough to provide an inventive concept. Therefore, independent claim 1 (as well as claims 8 and 15) is ineligible.
Dependent claim 2 (as well as claims 9 and 16) recites:
wherein the processor is configured to: endorse a transaction based on the modified endorsement policy; and add the endorsed transaction to the transaction log.
The functions of “endorsing” and “adding” recite the same abstract ideas of claim 1, and the claim recites no further specificity regarding the technological environment. This claim does nothing further to integrate the abstract ideas into a practical application. The activity of “endorsing” can be performed as a process of organizing human activity, and can be performed in or by the human mind, as an act of approving a transaction between entities of a network so that the transaction can take place (i.e., adding it to the network). This is a standard aspect of organizing human activity that does not require the generic technological environment of a blockchain, and nothing special is required of the processor in the claim. Claim 2 (as well as claims 9 and 16) does not recite any additional elements or concepts beyond the generic processor necessary to carry out an endorsement of a transaction to integrate the abstract ideas into a practical application. The elements merely use a generic computer as a tool to perform the abstract ideas and to apply the judicial exception to a particular technological environment.
Dependent claim 3 (as well as claims 10 and 17) recites:
wherein the endorsement policy comprises a requirement for a level of encryption that is greater that a level of encryption of the endorsement policy.
Claim 3 recites descriptive, not positively recited limitations to independent claim 1 and recites further features of the of the endorsement policy, specifically “a level of encryption greater” than currently in the endorsement policy. This claim does not require any additional steps or functions to be performed and thus does not involve the use of any computing functions. While this limitation may provide further helpful context for the claimed invention, it does not serve to confer subject matter eligibility of the claimed invention because it is not individually, or combined with the claim upon with it depends, more significant than the abstract concepts of the claimed invention.
Dependent claim 4 (as well as claims 11 and 18) recites:
wherein the public data comprises one or more of:  news source data, blog data, product literature, technical journal data, patent documentation, and shared ledger data.
Claim 4 recites descriptive, not positively recited limitations to independent claim 1 and recites further features of the public data, specifically “one or more of news source data, blog data, product literature, technical journal data, patent documentation, and shared ledger data.” This claim does not require any additional steps or functions to be performed and thus does not involve the use of any computing functions. While this limitation may provide further helpful context for the claimed invention, it does not serve to confer subject matter eligibility of the claimed invention because it is not individually, or combined with the claim upon with it depends, more significant than the abstract concepts of the claimed invention.
Dependent claim 5 (as well as claims 12 and 18) recites:
wherein, when the processor is configured to modify the endorsement policy, the processor is further configured to:  analyze the public data; identify an improvement to be made to an encryption of the endorsement policy based on the public data; and modify the endorsement policy to include the improvement based on the improvement.
The steps of “analyzing,” “identifying,” and “modifying” recite the same abstract ideas of claim 1, and the claim recites no further specificity regarding the technological environment. This claim does nothing further to integrate the abstract ideas into a practical application. The activity of “analyzing” can be performed as a process of organizing human activity, and can be performed in or by the human mind, as an act of reviewing historical transaction data. Similarly, the activity of identifying a security improvement of the system (for example, access to data within the network), can also be performed as a process of organizing human activity, and can be performed in or by the human mind by applying the analysis results and what a human knows to be useful as an improvement (similarly to the expert’s ability to determine what should be included in the classification of data regarding the problematic patterns the expert sees, as in Spec. [0049], lines 4–5). A human can then “modify” the policies or rules of the network concerning approval of transactions based on this analysis. These are standard aspects of organizing human activity, which a human mind can perform, that do not require the generic technological environment of a blockchain. Further, nothing special is required of the processor in the claim.
Claim 5 (as well as claims 12 and 18) does not recite any additional elements or concepts, beyond the generic processor, to carry out the modification of an endorsement policy for enhanced security. The elements merely use a generic computer as a tool to perform the abstract ideas and to apply the judicial exception to a particular technological environment, but they do not integrate the abstract ideas into a practical application. Additionally, as claim 5 is dependent from claim 4, regarding the types of data being analyzed, a human can easily analyze “news source data, blog data, product literature, technical journal data, patent documentation,” being in natural language, “and shared ledger data” being metadata or transaction data describing the characteristics of the stored transactions. The claim also does not apply or positively carry out any of the identified encryption improvements on transactions.
Dependent claim 6 (as well as claims 13 and 19) recites:
wherein, when the processor is configured to correlate the historical patterns and the predicted future fraud attempt, the processor is further configured to:  execute semantic parsing and matching algorithms.
The step of “executing” recites the same abstract ideas of claim 1, and the claim recites no further specificity regarding the technological environment when further limiting the “correlating” of claim 1. This claim does nothing further to integrate the abstract ideas into a practical application. The activity of “executing semantic parsing and matching algorithms” can be performed in or by the human mind, as an act of parsing, or breaking down and categorizing, natural language data and matching words or patterns between instances of data. The activity can be done with a paper and pencil or in a spreadsheet. An algorithm is merely a method that a human can perform in one or more cycles on one or more instances of data. This step is also akin to the expert’s ability to analyze data to determine what should be included in the classification of data regarding the problematic patterns the expert sees, as in Spec. [0049], lines 4–5. These are standard aspects of human data analysis, and although a processor, a generic technological environment of a blockchain, and automated natural language processing may assist with speed of analysis, a human mind can perform the tasks, which thus do not require the generic technological environment of processing node on a blockchain. 
Claim 6 (as well as claims 13 and 19) does not recite any additional elements or concepts, beyond the processor, to carry out the semantic parsing and matching, and the claim does not integrate the abstract ideas into a practical application. The elements merely use a generic computer as a tool to perform the abstract ideas and to apply the judicial exception to a particular technological environment. 
Dependent claim 7 (as well as claims 14 and 20) recites:
wherein, when the processor is configured to predict the future fraud attempt from the public data, the processor is further configured to one or more of:  identify a type of threat, predict a fraud scenario, identify a computing capability, and identify a computing feature.
The activities to “identify,” “predict,” “identify,” and “identify” recite the same abstract ideas of claim 1, and the claim recites no further specificity regarding the processor of the blockchain node when further limiting the “predicting” of claim 1. This claim does nothing further to integrate the abstract ideas into a practical application. The activities recited in this claim are not specifically defined and require no more than an opinion by a human analyzer looking at historical fraud data that an identified fraud attempt might be categorized as “type of threat,” “a fraud scheme,” “a computing capability,” or “a computing feature” from indicators that the human analyzer identifies in instances of public data. The activities in this claim are akin to the expert’s ability to analyze data to determine what should be included in the classification of data regarding the problematic patterns the expert sees, as in Spec. [0049], lines 4–5. These are standard aspects of human data analysis, and although a generic technological environment of a blockchain and automated natural language processing and/or machine learning by the processor may assist with speed of analysis or identification, a human mind can perform the tasks, which thus do not require the generic technological environment of a blockchain. 
Claim 7 (as well as claims 14 and 20) does not recite any additional elements or concepts, beyond the generic processor, to carry out the identification or prediction of fraud indicators, and does not integrate the abstract ideas into a practical application. The elements merely use a generic computer as a tool to perform the abstract ideas and to apply the judicial exception to a particular technological environment. 
In summary, dependent claims 2–7, 9–14, and 16–20 merely recite information that is used to carry out the abstract ideas identified in the independent claims 1, 8, and 15, respectively. Therefore, they only serve to limit the abstract ideas of the independent claims. The dependent claims inherit all of the limitations and deficiencies of the independent claims without curing them and thus are directed to the same abstract ideas identified for the independent claims. These limitations are consistent with the types of ideas found to be methods of organizing human activity or activities which are reasonably performed in the mind of a human.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the abstract idea of evaluating historical data from transactions in a network for the presence of fraud indicators and computing patterns of fraud, predicting future fraud from the evaluation results, correlating the patterns of fraud and the predicted future fraud, modifying transaction endorsement (i.e., approval) policies (i.e., rules), and adding the new policies/rules to a contract that governs future transactions in the network. Accordingly, claims 2–7, 9–14, and 16–20 are patent ineligible and rejected under 35 U.S.C. § 101 for the reasons above and as explained for claims 1, 8, and 15.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where conflicting claims are not identical between an application being examined and a reference application or patent, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). See also MPEP § 804.
A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/292,576 (reference application). 
The present application and reference application have the same inventive entity (specifically, the applications have the same assignee and inventors). Although the claims at issue are not identical, they are not patentably distinct from each other because certain claims in the reference application anticipate certain claims in the present application, as follows.
NOTE: This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Interpretation
The Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other sources to support his interpretation of the claims. Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
correlation “n. 1. A relationship or connection between two things based on co-occurrence or pattern of change.” American Heritage Dictionary of the English Language, Fifth Edition. 
Response to Arguments
35 U.S.C. § 112(a)
Applicant argues that limitations are conventional or well-known. Applicant does not provide evidence of what is conventional or well-known, and therefore the rejection is maintained. Furthermore, it is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding “whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved”).
35 U.S.C. § 101 
Applicant’s arguments filed in the Response regarding the rejections under 35 U.S.C. § 101 have been fully considered but they are not persuasive, as explained below. 
Applicant states that “[t]he present invention provides an improvement to conventional blockchain technology by providing a flexible and automated way to define endorsing requirements based on contextual and historical data.” Response 12. The Examiner disagrees. Applicant’s invention relies on modifying a smart contract, which is not the blockchain itself. A smart contract, so to speak, lies on top of a blockchain and applies chaincode to applicable transactions before they are written to the blockchain. Applicant’s invention is merely modifying the smart contract with particular rules (said endorsing requirements) before they are used to act upon transactions to be written to the blockchain. Thus, the modification of an endorsement policy, which is further applied to modify a smart contract, is not itself an improvement to blockchain technology. Neither is it an improvement to computer technology. The claims do not further hint at any improvements to either blockchain technology or the generic computers (e.g., blockchain node or processor) that are used to effect the claims.
Applicant further states, “This approach not only enables the specification of endorsing policies (endorsing requirements) based on the topology of the blockchain network, smart-contract requirements, involved parties, etc., but also provides a way to auto-adjust such requirements.” Id., referencing App. Spec. [0037]. The recited claims of the present invention are not enabled by any novel blockchain topology. The approach may enable the modification of endorsing policies and smart contract requirements, but this approach is akin to any type of human feedback loop applied when a human determines that changes to rules of a contract are necessary based on perceived characteristics of analyzed data. The approach can be applied in a traditional contractual setting and does not need a blockchain, nor is blockchain technology improved by the specific approach of the present invention to changing contractual rules. It has also been established that no technological improvement is being made to computer technology, as the invention utilizes generic computer elements for traditional computing activities.
Therefore, the Examiner reiterates, along with the updated Alice analysis under 35 U.S.C. § 101 in the section of this Office action entitled “Claim Rejections - 35 USC § 101,” that the amended claims do not recite a practical application of an abstract idea that results in an improvement to a computer system, as the Applicant contends. The Examiner thus maintains the § 101 rejection of claims 1–20 for at least this reason.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685      


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan. 7, 2019).
        2 Id. at 52.
        3 Id. at 55.
        4 Id.
        5 Id. at 56.